 Case 2:20-cv-00077-JRG Document 27 Filed 06/08/20 Page 1 of 3 PageID #: 478




                          UNITED STATES DISTRICT COURT
                        IN THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,

                         Plaintiff,                Case No. 2:20cv77-JRG
         v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

                         Defendants.



              JOINT MOTION FOR ENTRY OF DOCKET CONTROL ORDER

       Plaintiff, Capella Photonics, Inc. and Defendants Infinera Corporation, Tellabs, Inc.,

Tellabs Operations Inc., Coriant America Inc., and Coriant (USA) Inc. file this Joint Motion to

respectfully submit the attached proposed Docket Control Order for the Court’s signature. The

Parties have met and conferred, and the deadlines contained in the proposed Docket Control Order

are not disputed.




                                               1
Case 2:20-cv-00077-JRG Document 27 Filed 06/08/20 Page 2 of 3 PageID #: 479



Dated: June 8, 2020.                     By: /s/ Charles Everingham IV
                                         Charles Everingham IV (TX SBN 00787447)
                                         Email: ce@wsfirm.com
                                         T. John Ward (TX SBN 20848000)
                                         Email: tjw@wsfirm.com
                                         Claire Abernathy Henry (TX SBN 24053063)
                                         Email: claire@wsfirm.com
                                         Andrea Fair (TX SBN 24078488)
                                         Email: andrea@wsfirm.com
                                         WARD, SMITH & HILL, PLLC
                                         PO Box 1231
                                         Longview, TX 75606
                                         Telephone: (903) 757-6400
                                         Facsimile: (903) 757-2323

                                         Robert D. Becker (Cal. Bar 160648)
                                         rbecker@manatt.com
                                         Christopher L. Wanger (Cal. Bar 164751)
                                         cwanger@manatt.com
                                         MANATT, PHELPS & PHILLIPS, LLP
                                         1 Embarcadero Center, 30th Floor
                                         San Francisco, CA 94111
                                         Telephone: (415) 291-7400
                                         Facsimile: (415) 291-7474

                                         Attorneys for Plaintiff,
                                         CAPELLA PHOTONICS, INC.



                                         By: /s/ Kurt Pankratz w/permission Charles
                                         Everingham IV
                                         Kurt Pankratz (TX SBN 24013291)
                                         Email: kurt.pankratz@bakerbotts.com
                                         BAKER BOTTS L.L.P.
                                         2001 Ross Avenue
                                         Suite 900
                                         Dallas, TX 75201-2980
                                         Tel.: (214) 953-6584
                                         Fax: (214) 661-4584

                                         Attorneys for Defendants, INFINERA
                                         CORPORATION,       TELLABS,    INC.,
                                         TELLABS OPERATIONS INC., CORIANT
                                         AMERICA INC., and CORIANT (USA) INC.




                                     2
 Case 2:20-cv-00077-JRG Document 27 Filed 06/08/20 Page 3 of 3 PageID #: 480




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this notice was served on all counsel of record

who have consented to electronic service on this 8th day of June, 2020.



                                                    /s/ Charles Everingham IV
                                                    Charles Everingham IV




                                                3
